Case 6:20-cv-00130-JDK-KNM Document 12 Filed 05/27/20 Page 1 of 2 PageID #: 51



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 CASEY GLYNN DOBBS, #2197944                       §

 VS.                                               §                CIVIL ACTION NO. 6:20cv130

 DIRECTOR, TDCJ-CID                                §
                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Petitioner Casey Dobbs, a prisoner confined at the Michael Unit within the Texas

 Department of Criminal Justice (TDCJ) and proceeding pro se, filed this petition for a writ

 of habeas corpus pursuant to 28 U.S.C. § 2254 complaining of his confinement. The petition

 was referred to United States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of

 fact, conclusions of law, and recommendations for the disposition of the petition.

        Petitioner filed a notice of voluntary dismissal (Docket No. 10) specifically requesting

 that his case be dismissed, without prejudice. Subsequently, on April 27, 2020, Judge Mitchell

 issued a Report (Docket No. 11) recommending that Petitioner’s notice be construed as a motion

 for a voluntary dismissal and be granted. A copy of this Report was sent to Petitioner at his address,

 with an acknowledgment card. To date, however, objections have not been filed.

        Because objections to Judge Mitchell’s Report have not been filed, Petitioner is barred

 from de novo review by the District Judge of those findings, conclusions, and recommendations

 and, except upon grounds of plain error, from appellate review of the unobjected-to proposed

 factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

 United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

 Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See


                                                   1
Case 6:20-cv-00130-JDK-KNM Document 12 Filed 05/27/20 Page 2 of 2 PageID #: 52



 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

 (1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

 review is “clearly erroneous, abuse of discretion and contrary to law”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge (Docket No. 11) is

 ADOPTED as the opinion of the Court. Further, it is

        ORDERED that Petitioner’s notice of voluntary dismissal (Docket No. 10) is construed

 as a motion for a voluntary dismissal and is GRANTED. Petitioner’s habeas action is hereby

 DISMISSED without prejudice on Petitioner’s own motion. Further, it is

        ORDERED that Petitioner is DENIED a certificate of appealability sua sponte. Finally, it

 is

        ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED as moot.

        So ORDERED and SIGNED this 27th day of May, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
